DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 12/27/2019, in which, claims 1-13, are pending. Claim 1 is independent. Claims 2-13, are dependent. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)- (d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Response to Amendment
This is response to a conversation with applicant representative on May 23, 2022, regarding the withdrawal of the non-final office action mailed on 04/07/2022, because of a lack of proper rejections. And, therefore, the office action mailed on March 07, 2022 has been withdrawn.


Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed.
Upon further review and search, main Claims 1-13, are considered allowable since when reading the claims in light of the specification, none of the references searched and of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1.
Specifically, claim 1 contain subject matter allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art which teaches, as recited in main claim 1. 
In particular, the underlined claimed limitation, as shown below: “a printing apparatus, comprising: a casing having a discharge opening and a conveyance route connected to the discharge opening; a roller located in the casing and configured to convey a sheet along the conveyance route; a driving source configured to drive the roller; a printing head facing the sheet positioned in the conveyance route; a scanner facing the conveyance route at a downstream from the printing head in a discharge direction in which the sheet is conveyed toward the discharge opening along the conveyance route, and configured to scan a printing surface of the sheet; and a controller configured to, in response to a printing preparation command, detect a leading-end position of the sheet, identify an error position in which at least one of printing or damage is present on the printing surface of the sheet in a case that scan data obtained by the scanner include data corresponding to the at least one of printing or damage, control the driving source to drive the roller to convey the sheet in the discharge direction until the error position reaches a downstream position from the printing head, and control the printing head to execute printing of an image on the sheet, after the sheet is conveyed in the discharge direction until the error position reaches the downstream position from the printing head.
Further, the prior arts of record don’t disclose or suggest the features of claim 1. There exists no motivation in the prior art to combine teachings to disclose the limitations of main claim 1.
For at least the above reasons, the prior arts of the record don’t teach or suggest the combination features of claim 1. Claims 2-13, which depend from claim 1, are patent-ably distinct from the prior arts by virtue of their dependency and further in view of the additional features recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677